Citation Nr: 1413468	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-37 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia (CML), to include as due to Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

It is at least as likely as not that the Veteran's chronic myelogenous leukemia was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for chronic myelogenous leukemia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

VA regulations also provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

According to his military personnel records, the Veteran served in the Republic of Vietnam from July 1968 to May 1969, so during the Vietnam Era.  Hence, it is presumed he was exposed to herbicides while there.

If, as here, a Veteran was exposed to an herbicide agent during his active military, naval, or air service, certain diseases shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even if there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, he must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless equally applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

Here, the Veteran served in the Republic of Vietnam during the Vietnam era.  His service treatment records (STRs) do not reflect findings related to chronic myelogenous leukemia (CML).  His post-service records shows he was first diagnosed with CML in 2008.  CML is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not applicable in this case.

However, that does not preclude service connection on a direct basis.  The relationship between the claimed disorder and the Veteran's military service need only be an as likely as not proposition, which a private oncologist has confirmed is indeed the case.  In a March 2009 letter, the Veteran's private oncologist opined that based on the Veteran's lack of exposure to industrial or therapeutic radiation or carcinogenic chemicals outside of the military, he believes his CML is causally related to his Agent Orange exposure in Vietnam.  As this opinion creates reasonable doubt concerning the etiology of the Veteran's CML, service connection is warranted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for chronic myelogenous leukemia, to include as due to Agent Orange exposure, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


